Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species M1 (reading on claims 1-4 and 6-20) in the reply filed on 10/28/2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species M2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Patent no. US 9331074 B1; hereinafter “Chang”).

In re Claim 1, Chang discloses a method of forming a semiconductor device (FIGS. 1-12E), comprising:
forming a gate structure (fig. 5A, 110, 105; hereinafter “GS1”) (C. 2, L. 40-42) over first and second fins (20A, 20B) (C. 9, L. 18-20) over a substrate (10) (C. 2, L. 41);
forming an interlayer dielectric layer 70A (fig. 6) surrounding the first and second fins (20A, 20B);

etching a first trench 130 (fig. 8) in the interlayer dielectric layer 70A between the first and second fins (20A, 20B) uncovered by the gate structure GS1;
forming a helmet layer (80) (insulating layer 80 is functionally indistinguishable to a helmet layer; C. 5, L. 1-4) lining the first trench 130; and
forming a dielectric feature (60) (C. 4, L. 48-50) in the first trench 130.

In re Claim 2, Chang discloses the method of claim 1 (FIGS. 1-12E), wherein forming the dielectric feature 60 is performed such that the helmet layer 80 separates the dielectric feature 60 from the interlayer dielectric layer 70A.

In re Claim 3, Chang discloses the method of claim 1 (FIGS. 1-12E), further comprising:
forming an isolation dielectric (50) (C. 3, L. 15-16) between the first and second fins 20A, 20B before the forming the gate structure GS1, wherein etching the first trench 130 is performed until reaching the isolation dielectric 50 (fig. 8).

In re Claim 4, Chang discloses the method of claim 1, further comprising:


In re Claim 6, Chang discloses the method of claim 4 (FIGS. 1-12E), wherein forming the dielectric feature 60 is performed such that the helmet layer 80 separates the dielectric feature 60 from the first and second source/drain features “S/D”.

In re Claim 7, Chang discloses the method of claim 1 (FIGS. 1-12E), further comprising:

etching a second trench 130 in the gate structure 110 such that the second trench is in communication with the first trench in the interlayer dielectric layer 70A (figs. 6-7; col. 7, 2nd and 3rd paragraph), wherein the helmet layer 80 has a higher etch resistance to etching the second trench in the gate structure than that of the interlayer dielectric layer 70A.

In re Claim 9, Chang discloses the method of claim 1 (FIGS. 1-12E), wherein forming the helmet layer in the first trench comprises:
conformally depositing the helmet layer 80 over the gate structure GS1 and the interlayer dielectric layer 70A; and
removing a portion of the helmet layer 80 outside of the first trench 130.

Regarding claim 10, Chang discloses all the limitations as described above in Claims 1 and 7.



In re Claim 12, Chang discloses the method of claim 10 (FIGS. 1-12E), wherein etching the second trench 130 is performed such that the helmet layer 80 is exposed.

In re Claim 13, same as claim 4.

In re Claim 14, same as claim 6.

In re Claim 15, Chang discloses the method of claim 10 (FIGS. 1-12E), wherein forming the helmet layer is performed such that the helmet layer is not formed between the first portions of the first and second fins.

In re Claims 16, 17, same as claim 3.
 
Regarding claim 18, Chang discloses (FIGS. 1-12E) all the limitations of claim 18 as described above in claim 1 and further discloses forming a dummy gate structure and replacing with a metal gate structure (C. 9, last 2 paras and C. 10, 1st para). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claim 1 above.

In re claim 8, Chang disclose the method of claim 1, wherein the helmet layer 80 is a sidewall insulating layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating layer made of silicon nitride in order to have etch selectivity over the surround ILD layer.



Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893